No. 03-391

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 235


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

BRYAN JAMES REDLICH,

              Defendant and Appellant.



APPEAL FROM:         District Court of the Fifth Judicial District,
                     In and for the County of Beaverhead, Cause No. DC 2002-2905,
                     The Honorable Loren Tucker, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Wendy Holton, Attorney at Law, Helena, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jim Wheelis,
                     Assistant Attorney General, Helena, Montana

                     W. G. Gilbert, III, City Attorney, Dillon, Montana


                                     Submitted on Briefs: December 11, 2003

                                                 Decided: August 31, 2004
Filed:


                     __________________________________________
                                       Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1        Bryan James Redlich (Redlich) appeals from an order of the Fifth Judicial District

Court, Beaverhead County, entered on March 28, 2003, denying his motion to suppress

evidence obtained after a warrantless search of a home he occupied as a party guest. We

affirm.

¶2        The issue on appeal is whether the District Court erred in denying Redlich’s motion

to suppress.

              BACKGROUND, STANDARD OF REVIEW AND DISCUSSION

¶3        Redlich’s appeal stems from the same facts as State v. Smith, 2004 MT 234, 322

Mont. 466, ___ P.3d ___. We need not recite the facts and standard of review here; instead

we refer the reader to our opinion in Smith. The only relevant difference is that upon

entering the apartment, the officers found Redlich in a bedroom rather than in the bathroom,

where they found Smith. Redlich was charged with Unlawful Transactions with Children

and Underage Possession of Alcohol. Like Smith, Redlich filed a motion to suppress

evidence obtained during the warrantless search of the apartment. Redlich appeals the denial

of said motion.

¶4        Based on the same rationale as we set forth in ¶¶ 8-11 of Smith, we affirm the District

Court. The District Court did not err by denying Redlich’s motion to suppress. Redlich did

not have a reasonable expectation of privacy from the police in the common areas of the

apartment, and thus did not having standing to challenge the search.

¶5        Affirmed.


                                                 2
                              /S/ JIM REGNIER


We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ JAMES C. NELSON
/S/ JIM RICE




                          3